DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The amendment invokes new USC 112 rejections. The double patenting rejections have been obviated by the Terminal Disclaimer approved on 7/14/22. The Cizeron reference still anticipates at least claim 1. The rejections of claims 12-14 are new as the claims are new.
The Applicant asserts that claim 1 has been amended based upon the Examiner’s suggestion from the interview conducted on 6/30/22. While the amendment is as suggested, it does not result in allowability. For one, the amendment is not supported by the instant specification as was unknown during that interview. The reactive material is not the only reactive material in the reactor. The instant specification states clearly in paragraphs 50 and 70 that reactant is added to the reactor for its operation. And second, contrary to Applicant’s position in the Interview, the catalyst in Cizeron is not a reactive material. A catalyst by definition is neither reactant or product. Cizeron does disclose that reactants (such as fuel and oxidant) is added to the reactor. But the instant invention allows for such materials as well and thus is not a point of novelty.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that “the reactive material is the only reactive material in the reactor.” This limitation is not supported by the instant specification. While “reactive material” is term used in the specification to denote sintered product of particles such as magnetite, an oxide of manganese, and magnesium oxide as claimed, the specification also states explicitly in paragraphs 50 and 70 that reactant materials are introduced into the reactor. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cizeron (US 2014/0121433 A1).
Regarding claims 1, 9, 11, and 12, Cizeron discloses an apparatus comprising: a reactor comprising an inlet and an outlet (paragraph 36); a reactive material (diluent) within the reactor that consists essentially of MnO2 and MgO (paragraph 20). Paragraph 20 establishes that the reactive material can be only a combination of MnO2 and MgO. The only other material present in the reactor is catalytic material. A catalyst by definition is not a reactive material.
Regarding claim 3, Cizeron discloses particle sizes of 1 to 200 microns (paragraph 255).
Regarding claim 7, Cizeron discloses that composite (aggregate) particle size is 2 mm (paragraph 199).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cizeron as applied to claim 1 above, and further in view of Klausner (WO 2013/009600 A2). Corresponding US Application 2014/0291570 A1 is used in lieu for citation purposes.
Regarding claims 5 and 6, Cizeron fails to disclose the weight ratio between the particles or the size of the sintered composite. Klausner—in an invention for sintered metal oxide particles for reactors—discloses that the first particles are present in an amount of about 5 to 100 wt% of the total particles (paragraph 44) and that the particles are 100 nm are greater (paragraph 42). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the known ratios and sizes of Klausner in Cizeron as changes in size and proportion are not grounds for patentability. See MPEP 2144.04 IV.
Regarding claim 10, Klausner discloses the use of magnetite with metal oxides so as to impart magnetic properties to the sintered particles (paragraph 54). It would have been obvious to one having ordinary skill in the art at the time of invention to substitute magnetite for the MnO2 in Cizeron to impart magnetic properties as suggested by Klausner.
Regarding claims 13 and 14, Klausner discloses two layers of insulation in the reactor for thermal stability. It would have been obvious to one having ordinary skill in the art at the time of invention to add insulative layers to the top and bottom of the reactor of Cizeron to enhance its thermal stability as suggested by Klausner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725